Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered; wherein claims 1, 8, 12, and 15 have been amended.

DETAILED ACTION
Claims 1 – 20 are pending and have been examined; wherein examiner:
amends paragraph [0048] of specification; 
amends claims 1, 2, 6, 8 – 10, and 12 – 15; and 
submits a replacement sheet for Fig. 4.
Claims 1 – 20 are allowed.

Response to Amendment
Claim objections for claims 12 – 14 are withdrawn in view of Applicants’ amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Jessica Babad (Reg. No. 54,636) on 06/01/2022, to put the claims in condition for allowance.

Amend paragraph [0048] of specification as follow:
[0048] Runtime component 440 includes package UI 446 [[444]] and deployment UI 442 according to some embodiments. As illustrated in FIG. 4, a user may manipulate a client application (not shown) to instruct runtime component 440, via package UI 446 [[444]], to generate a package consisting of a plurality of artifacts stored in artifactory 420. Artifactory 420 may then instruct artifact design backends 414 corresponding to the artifacts to pre-compile the artifacts in anticipation of subsequent deployment and execution.
A replacement sheet for Fig. 4 is attached.
Amend claims 1, 2, 6, 8 – 10, and 12 – 15 as follow:
Claim 1 (currently amended)
A system having a memory comprising: 
a process automation system comprising an automation artifact editor and a plurality of automation artifact workers, wherein each of the plurality of automation artifact workers 
a local system comprising: 
a client application to present the automation artifact editor user interface, to receive user manipulations of the automation artifact editor user interface, and to communicate with the automation artifact editor to create automation artifacts in a runtime environment based on the received user manipulations; and 
the automation agent to receive the automation artifacts from an automation artifact worker of the plurality of automation artifact workers, and to execute the automation artifacts in response to first commands from the automation artifact worker, 
wherein the client application is to communicate with the automation artifact editor to initiate debugging of a first automation artifact of the automation artifacts created in the runtime environment, wherein the debugging is executed in a debugging session created based on defined variables as needed by the execution of the runtime environment and data replicated from the runtime environment, the debugging is based on receipt at the automation artifact editor user interface of an instruction to initiate the debugging of the first automation artifact and, in response, the automation artifact worker creates in the debugging session a debug package including an immutable version of the first automation artifact created in the runtime environment, instructs the automation agent to execute the first automation artifact in a debug mode and the client application presents debug information associated with the execution of the first automation artifact via the automation artifact editor user interface.

Claim 2 (currently amended)
The system according to Claim 1, the process automation system further comprising a runtime backend to receive the debug information from the automation artifact worker and to store the debug information, wherein the automation artifact editor requests the debug information from the runtime backend.

Claim 6 (currently amended)
The system according to Claim 5, the process automation system further comprising a runtime backend to receive the debug information associated with the execution of the first process artifact from the process artifact worker, and 3Application No.: 17/019,703 Amendment and Response to April 4, 2022 Final Office Action wherein the process artifact editor requests the debug information associated with the execution of the first process artifact from the runtime backend.

Claim 8 (currently amended)
A computer-implemented method[[,]] comprising: 
receiving, at an automation artifact editor of a process automation system, user manipulations of an automation artifact editor user interface displayed on a client application of a local system; 
creating, in a runtime environment and by the automation artifact editor, an automation artifact based on the received user manipulations; 
receiving, at the automation artifact editor, second user manipulations of the automation artifact editor user interface displayed on the client application, the second user manipulations to initiate debugging of the automation artifact created in the runtime environment, wherein the debugging is executed in a debugging session created based on defined variables as needed by the execution of the runtime environment and data replicated from the runtime environment; 
creating, in the debugging session, a debug package including an immutable version of the automation artifact created in the runtime environment; 
instructing, by an automation artifact worker[[,]] of a plurality of automation artifact workers, of the process automation system and in response to the second user manipulations, an automation agent of the local system to execute the automation artifact in a debug mode, wherein each of the plurality of automation artifact workers providing an interface between the automation artifact editor user interface and the automation agent; and 
presenting, by the automation artifact editor user interface displayed on the client application, debug information associated with the execution of the automation artifact.

Claim 9 (currently amended)
The method according to Claim 8[[,]] further comprising: 4Application No.: 17/019,703 Amendment and Response to April 4, 2022 Final Office Action 
receiving the debug information from the automation artifact worker at a runtime backend of the process automation system; and 
storing the debug information at the runtime backend, 
wherein the automation artifact editor requests the debug information from the runtime backend.

Claim 10 (currently amended)
The method according to Claim 8[[,]] further comprising: 
providing, during the execution of the automation artifact and by the automation artifact editor, commands to the automation artifact worker to control the execution of the automation artifact by the automation agent.

Claim 12 (currently amended)
The method according to Claim 8[[,]] further comprising: 
receiving, at a process artifact editor of the process automation system, user manipulations of a process artifact editor user interface displayed on the client application; 
creating, by the process artifact editor, a process artifact based on the received user manipulations of the process artifact editor user interface; 
receiving, at the process artifact editor, second user manipulations of the process artifact editor user interface displayed on the client application, the second user manipulations of the process artifact editor user interface to initiate debugging of the process artifact; 
instructing, by a process artifact worker of the process automation system and in response to the second user manipulations of the process artifact editor user interface, a process agent of the local system to execute the process artifact; and 
presenting, by the process artifact editor user interface displayed on the client application, debug information associated with the execution of the process artifact.

Claim 13 (currently amended)
The method according to Claim 12[[,]] further comprising: 
receiving the debug information associated with the execution of the process artifact from the process artifact worker at a runtime backend of the process automation system; and 5Application No.: 17/019,703 Amendment and Response to April 4, 2022 Final Office Action 
storing the debug information associated with the execution of the process artifact at the runtime backend, 
wherein the process artifact editor requests the debug information associated with the execution of the process artifact from the runtime backend.

Claim 14 (currently amended)
The method according to Claim 12[[,]] further comprising: 
providing, during the execution of the process artifact and by the process artifact editor, commands to the process artifact worker to control the execution of the process artifact by the process agent.

Claim 15 (currently amended)
A system comprising: 
a memory storing processor-executable program code; 
a processing unit to execute the processor-executable program code to cause the system to: 
receive, at an artifact editor of a process automation system, user manipulations of an artifact editor user interface displayed on a client application of a local system; 
create, in a runtime environment and by the artifact editor, an artifact based on the received user manipulations; 
receive, at the artifact editor, second user manipulations of the artifact editor user interface displayed on the client application, the second user manipulations to initiate debugging of the artifact created in the runtime environment, wherein the debugging is executed in a debugging session created based on defined variables as needed by the execution of the runtime environment and data replicated from the runtime environment; 
create, in the debugging session, a debug package including an immutable version of the artifact created in the runtime environment; 
instruct, by an artifact worker[[,]] of a plurality of artifact workers, of the process automation system and in response to the second user manipulations, a remote agent to execute the artifact in a debug mode, wherein each of the plurality of artifact workers operates as an artifact type-specific runtime orchestrator providing an interface between the artifact editor user interface and the remote agent; and 6Application No.: 17/019,703 Amendment and Response to April 4, 2022 Final Office Action 
present, by the artifact editor, debug information associated with the execution of the artifact via display on the artifact editor user interface on the client application.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Moshir, discloses 
“A system comprising: 
a process automation system comprising an automation artifact editor and ; and 
a local system comprising: 
a client application to present the automation artifact editor user interface, to receive user manipulations of the automation artifact editor user interface, and to communicate with the automation artifact editor to create automation artifacts in a runtime environment based on the received user manipulations; and 
the automation agent to receive the automation artifacts from an automation artifact worker of the plurality of automation artifact workers, and to execute the automation artifacts in response to first commands from the automation artifact worker, 
wherein the client application is to communicate with the automation artifact editor to initiate debugging of a first automation artifact of the automation artifacts created in the runtime environment, wherein the debugging is executed in a debugging session created based on defined variables as needed by the execution of the runtime environment and data replicated from the runtime environment, the debugging is based on receipt at the automation artifact editor user interface of an instruction to initiate the debugging of the first automation artifact and, in response, the automation artifact worker creates in the debugging session a debug package including an immutable version of the first automation artifact created in the runtime environment, instructs the automation agent to execute the first automation artifact in a debug mode and the client application presents debug information associated with the execution of the first automation artifact via the automation artifact editor user interface.”
However, Moshir and prior arts of record do not disclose limitation “a process automation system comprising a plurality of automation artifact workers, wherein each of the plurality of automation artifact workers operates as an artifact type-specific runtime orchestrator providing an interface between an automation artifact editor user interface and an automation agent.”
The claimed limitations are not present in the prior art of record and would not have been obvious. In other words, the claimed limitations present subject matter that is novel.  Thus, claim 1 and its dependent claims are allowed.

Claim 8
Moshir discloses
“A computer-implemented method comprising: 
receiving, at an automation artifact editor of a process automation system, user manipulations of an automation artifact editor user interface displayed on a client application of a local system; 
creating, in a runtime environment and by the automation artifact editor, an automation artifact based on the received user manipulations; 
receiving, at the automation artifact editor, second user manipulations of the automation artifact editor user interface displayed on the client application, the second user manipulations to initiate debugging of the automation artifact created in the runtime environment, wherein the debugging is executed in a debugging session created based on defined variables as needed by the execution of the runtime environment and data replicated from the runtime environment; 
creating, in the debugging session, a debug package including an immutable version of the automation artifact created in the runtime environment; 
instructing, by an automation artifact worker, of the process automation system and in response to the second user manipulations, an automation agent of the local system to execute the automation artifact in a debug mode, ; and 
presenting, by the automation artifact editor user interface displayed on the client application, debug information associated with the execution of the automation artifact.”
However, Moshir and prior arts of record do not disclose limitation “a plurality of automation artifact workers, wherein each of the plurality of automation artifact workers operates as an artifact type-specific runtime orchestrator providing an interface between an automation artifact editor user interface and an automation agent.”
The claimed limitations are not present in the prior art of record and would not have been obvious. In other words, the claimed limitations present subject matter that is novel.  Thus, claim 8 and its dependent claims are allowed.

Claim 15
Claim 15 recite limitations in the same manner as claim 8; therefore, claim 15 and its dependent claims are also allowed for the same reasons of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bluestein (Patent No. US 10,846,197 B1): method for debugging mixed-language applications.
Grover (Pub. No. US 2021/0286702): Debugging multiple instances of code.
David Poutakidis et al. (NPL “Debugging Multi-Agent Systems Using Design Artifacts The Case of Interaction Protocols”): debugger uses the Petri nets to monitor conversations and to provide precise and informative error messages.
Alessandro Ricci et al. (NPL “Integrating Heterogeneous Agent Programming Platforms within Artifact-Based Environments”): Integration of Agents and Artifacts (A&A) and CARTAGO with existing agent-oriented programming languages and platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194